Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SENTINEL HIGH YIELD BOND FUND A SERIES OF SENTINEL GROUP FUNDS, INC. One National Life Drive Montpelier, VT 05604 August 21, 2008 Dear Shareholder: A Special Meeting of Shareholders of the Sentinel High Yield Bond Fund will be held at One National Life Drive, Montpelier, VT 05604 on September 24, 2008 at 10:00 a.m., Eastern Time. Enclosed is a combined Proxy Statement/Prospectus, which contains an important proposal for you to consider. You are eligible to vote on the proposal because you were a shareholder of record of the Sentinel High Yield Bond Fund, a series of Sentinel Group Funds, Inc., at the close of the market on the New York Stock Exchange on July 22, 2008. The Sentinel Group Funds, Inc. Board of Directors has proposed that the Sentinel High Yield Bond Fund be reorganized with and into the Sentinel Conservative Allocation Fund, each a series of Sentinel Group Funds, Inc., in a tax-free reorganization. If the shareholders of the Sentinel High Yield Bond Fund approve the Reorganization, they will become shareholders of the Sentinel Conservative Allocation Fund. No sales charges or redemption fees will be imposed in connection with the Reorganization. In addition, we do not expect the Reorganization to cause the Sentinel High Yield Bond Fund shareholders to recognize any federally taxable gains or losses. However, the Sentinel High Yield Bond Fund will declare a dividend just prior to the Reorganization, which may result in taxable income to the Funds shareholders. The Sentinel High Yield Bond Fund seeks high current income by normally investing at least 80% of its net assets in lower-rated or junk bonds. The Sentinel Conservative Allocation Fund seeks a high level of current income and, secondarily, long-term growth of capital by normally dividing its net assets among several broad asset classes. Sentinel Asset Management, Inc. has broad discretion in allocating assets among the classes, which include investment-grade bonds, below investment-grade bonds and equity and equity-related securities. The Board has determined that the Reorganization is in the best interests of Sentinel Group Funds, Inc. and Sentinel High Yield Bond Fund and its shareholders, and recommends that you vote FOR the Reorganization of the Sentinel High Yield Bond Fund. The enclosed materials provide more information. Please read this information carefully and call us at 1-800-282- 3863 if you have any questions. Your vote is important to us, no matter how many shares you own. After you review the enclosed materials, we ask that you vote FOR the Reorganization of the Sentinel High Yield Bond Fund. Sincerely, QUESTIONS AND ANSWERS YOUR VOTE IS VERY IMPORTANT Q. On what am I being asked to vote at the upcoming Special Meeting of Shareholders on September 24, 2008? A. Shareholders of the Sentinel High Yield Bond Fund are being asked to approve its reorganization with and into the Sentinel Conservative Allocation Fund. Q. Has the Board of Directors approved the reorganization? A. After careful consideration, the Board of Directors has determined that the proposed reorganization is in the best interests of Sentinel Group Funds, Inc. and Sentinel High Yield Bond Fund and its shareholders and recommends that you vote For the reorganization. Q. How will the reorganization affect me as a shareholder? A. You will become a shareholder of the Sentinel Conservative Allocation Fund. Q. What is the timetable for the reorganization? A. If approved by shareholders (including the Class A shareholders voting separately) at the meeting, the reorganization is expected to take effect on or about September 26, 2008. Q. Who will pay for the reorganization? A. Sentinel Asset Management, Inc. and/or an affiliate has agreed to pay for costs related to the reorganization, such as the costs related to the printing and mailing of this proxy statement, holding the shareholder meeting and the tabulation of votes. The Sentinel Conservative Allocation Fund is responsible for the costs of qualifying its shares in the various states. Q. What will I receive in exchange for my current shares? A. You will receive shares of the Sentinel Conservative Allocation Fund of the same class as the shares you own of the Sentinel High Yield Bond Fund. If you own Sentinel High Yield Bond Fund Class A shares, an account will be created for you that will be credited Sentinel Conservative Allocation Fund Class A shares with an aggregate net asset value equal to the aggregate net asset value of your Sentinel High Yield Bond Fund Class A shares at the time of the reorganization. If you own Sentinel High Yield Bond Fund Class B shares, an account will be created for you that will be credited Sentinel Conservative Allocation Fund Class B shares with an aggregate net asset value equal to the aggregate net asset value of your Sentinel High Yield Bond Fund Class B shares at the time of the reorganization. If you own Sentinel High Yield Bond Fund Class C shares, an account will be created for you that will be credited Sentinel Conservative Allocation Fund Class C shares with an aggregate net asset value equal to the aggregate net asset value of your Sentinel High Yield Bond Fund Class C shares at the time of the reorganization. The number of shares you receive will depend on the relative net asset value of the shares of the two Funds on the effective date of the reorganization. Thus, although the aggregate net asset value in your account will be the same, you may receive a greater or lesser number of shares than you currently hold in the Sentinel High Yield Bond Fund. No physical share certificates will be issued to you. Q. Will the reorganization result in any federal tax liability to me? A. The reorganization is intended to qualify for U.S. federal income tax purposes as a tax-free reorganization. However, the Sentinel High Yield Bond Fund will declare a dividend of its taxable income and net capital gain, if any, just prior to the reorganization, which may result in taxable income to the Funds shareholders. Q. Can I exchange or redeem my Sentinel High Yield Bond Fund shares before the reorganization takes place? A. Yes. You may exchange your Sentinel High Yield Bond Fund shares for appropriate shares of another Sentinel Fund, or redeem your shares, at any time before the reorganization takes place, as set forth in the Sentinel High Yield Bond Funds Prospectus. If you choose to do so, your request will be treated as a normal exchange or redemption of shares and may be a taxable transaction. In addition, you will be charged any applicable contingent deferred sales charge or redemption fee on your exchange or redemption. Q. What will happen to my active Automatic Investment Plan or Systematic Withdrawal Plan? A. All account options, including Automatic Investment Plans, Systematic Withdrawal Plans and Bank Instructions, will automatically be copied to your new account. Q. Will I have to pay any sales load, commission or other similar fee in connection with the reorganization? A. No. You will not pay any sales load, commission or other similar fee in connection with the reorganization. Q. Will I be able to count the holding period of my Sentinel High Yield Bond Fund Class B or Class C shares toward any contingent deferred sales charge on the new shares I receive in the reorganization? A. The Class B and Class C shares of the Sentinel Conservative Allocation Fund issued in the reorganization will retain both the holding period and the contingent deferred sales charge schedule of the corresponding Class B or Class C shares of the Sentinel High Yield Bond Fund for which they were exchanged. Q. Why is a separate vote of the Class A shareholders of Sentinel High Yield Bond Fund necessary? A. It is expected that the total operating expense ratio for all classes of shares received by Sentinel High Yield Bond Fund shareholders in the reorganization will be lower than the total operating expense ratio of the Sentinel High Yield Bond Fund shares currently held by such shareholders. Because the Class A shares of Sentinel Conservative Allocation Fund are subject to a higher 12b-1 fee than are the Class A shares of Sentinel High Yield Bond Fund, a separate vote of the Sentinel High Yield Bond Fund Class A shareholders is required to approve the reorganization. The Board believes that the reorganization is in the best interests of all shareholders of Sentinel High Yield Bond Fund. Q. What happens if shareholders (including the Class A shareholders voting separately) do not approve the reorganization? A. If the reorganization is not approved, the reorganization will not occur, Sentinel High Yield Bond Fund will continue to operate as a separate series of Sentinel Group Funds, Inc. and you will remain a shareholder of the Sentinel High Yield Bond Fund. Q. I dont own very many shares. Why should I bother to vote? A. Your vote makes a difference. If numerous shareholders just like you fail to vote, the Fund may not receive sufficient votes to hold the meeting or approve the reorganization. Q. Who is entitled to vote? A. Any person who owned shares of the Sentinel High Yield Bond Fund on the record date, which was the close of business on the New York Stock Exchange on July 22, 2008, is entitled to vote on the reorganization - even if that person later sells the shares. You may cast one vote for each dollar of net asset value per share of the Sentinel High Yield Bond Fund you owned on the record date. Q. How can I vote? A. You can cast your vote by mail, telephone or internet or in person at the special shareholder meeting. To vote by mail, please mark your vote on the enclosed proxy card and sign, date and return the card in the postage-paid envelope provided. To vote by telephone or over the internet, please have the proxy card in hand and call the telephone number or go to the website address listed on the proxy card and follow the instructions. You may also vote by completing a ballot at the Special Meeting. Q. Whom do I contact for further information? A. You can contact your financial adviser for further information. You may also call ComputerShare, our proxy solicitor, at 609-275-5568 or visit our website at www.sentinelinvestments.com where you can send us an email message by selecting Contact Us. Important additional information about the proposal is set forth in the accompanying Proxy Statement/Prospectus. Please read it carefully. SENTINEL HIGH YIELD BOND FUND A SERIES OF SENTINEL GROUP FUNDS, INC. ONE NATIONAL LIFE DRIVE MONTPELIER, VT 05604 1-800-282-3863 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON SEPTEMBER 24, 2008 A Special Meeting of Shareholders (Meeting) of the Sentinel High Yield Bond Fund, a series of Sentinel Group Funds, Inc., a Maryland corporation (Corporation), will be held on September 24, 2008 at One National Life Drive, Montpelier, VT 05604 at 10:00 a.m., Eastern Time, for the purpose of considering and voting on the proposal(s) set forth below. Proposal 1, if approved by shareholders of the Sentinel High Yield Bond Fund (High Yield Bond Fund), will result in the transfer of assets and liabilities of the High Yield Bond Fund to the Sentinel Conservative Allocation Fund (Conservative Allocation Fund) in return for shares of the Conservative Allocation Fund. PROPOSAL 1: To consider a proposal to approve the reorganization of the High Yield Bond Fund with and into the Conservative Allocation Fund in accordance with the Plan of Reorganization and the transactions it contemplates, as described in the enclosed Proxy Statement/Prospectus. PROPOSAL 2: The transaction of such other business as may properly come before the Meeting or any postponement or adjournment thereof. Shareholders of record of the High Yield Bond Fund as of the close of the market on the New York Stock Exchange on July 22, 2008 are entitled to notice of and to vote at the Meeting, or any adjournment or postponement of the Meeting. Proposal 1 will be effected only if the shareholders of the High Yield Bond Fund vote to approve the Proposal. Your Vote Is Important. Please Authorize Your Proxy By Telephone Or Internet Or Complete, Sign, Date And Return Your Proxy Card. As a shareholder of the High Yield Bond Fund, you are asked to attend the Meeting either in person or by proxy. We urge you to vote by proxy. Your prompt authorization of a proxy will help assure a quorum at the Meeting and avoid additional expenses associated with further solicitation. Authorizing a proxy will not prevent you from voting your shares in person at the meeting. You may revoke your proxy before it is exercised by submitting to the Assistant Secretary of Sentinel Group Funds, Inc. a written notice of revocation or a subsequently signed proxy card, or by attending the Meeting and voting in person. A prior proxy can also be revoked by authorizing a subsequent proxy by telephone or through the internet. If you submit a properly executed proxy but do not indicate how you wish your shares to be voted, your shares will be voted For the Reorganization. If your shares are held through a broker, you must provide voting instructions to your broker about how to vote your shares in order for your broker to vote your shares at the Meeting. By Order of the Board of Directors, Lindsay E. Staples Assistant Secretary Montpelier, Vermont August 21, 2008 PROXY STATEMENT/PROSPECTUS DATED AUGUST 21, 2008 RELATING TO THE REORGANIZATION OF SENTINEL HIGH YIELD BOND FUND WITH AND INTO SENTINEL CONSERVATIVE ALLOCATION FUND EACH A SERIES OF SENTINEL GROUP FUNDS, INC. ONE NATIONAL LIFE DRIVE MONTPELIER, VT 05604 This Proxy Statement/Prospectus is furnished in connection with the solicitation of proxies by the Board of Directors (Board) of Sentinel Group Funds, Inc., a Maryland Corporation (Corporation), on behalf of its series, the Sentinel High Yield Bond Fund (High Yield Bond Fund) in connection with the Special Meeting of Shareholders (Meeting) to be held on September 24, 2008, at 10:00 a.m., Eastern Time, at One National Life Drive, Montpelier, VT 05604 or any adjournment or postponement of the Meeting. At the Meeting, shareholders of the High Yield Bond Fund will be asked to consider and approve a proposed reorganization of the Fund (Reorganization), as described in the Plan of Reorganization dated June 5, 2008 (Reorganization Plan), of the Corporation on behalf of the High Yield Bond Fund and Sentinel Conservative Allocation Fund (Conservative Allocation Fund), a series of the Corporation. The High Yield Bond Fund and Conservative Allocation Fund are sometimes referred to individually as a Fund and collectively as the Funds. A copy of the Reorganization Plan is attached as Exhibit A. PROPOSAL 1: To consider a proposal to approve the reorganization of the High Yield Bond Fund with and into the Conservative Allocation Fund in accordance with the Reorganization Plan and the transactions it contemplates, as described in this Proxy Statement/Prospectus. PROPOSAL 2: The transaction of such other business as may properly come before the Meeting or any adjournment or postponement thereof. The Reorganization Plan provides for (i) the transfer of substantially all of the High Yield Bond Funds assets and liabilities to the Conservative Allocation Fund, (ii) the issuance of shares of the Conservative Allocation Fund to the High Yield Bond Fund that have an aggregate net asset value equal to the aggregate net asset value of the outstanding shares of High Yield Bond Fund in redemption of the outstanding shares of High Yield Bond Fund and (iii) the distribution by High Yield Bond Fund of these shares of the Conservative Allocation Fund to the shareholders of the High Yield Bond Fund. If approved by shareholders of High Yield Bond Fund, the transfer is expected to occur as of the close of the market on the New York Stock Exchange (NYSE) (Effective Time) on September 26, 2008 (Closing Date). If the proposed Reorganization is approved and completed, each holder of shares in the High Yield Bond Fund as of the Effective Time of the Reorganization will receive a number of shares of the Conservative Allocation Fund with the same aggregate net asset value as the shares held in the Sentinel High Yield Bond Fund as of the Effective Time. The Conservative Allocation Fund offers Class A, Class B and Class C shares. Holders of Class A shares of the High Yield Bond Fund will receive an amount of Class A shares of the Conservative Allocation Fund equal in aggregate net asset value to their High Yield Bond Fund shares. Holders of Class B shares of the High Yield Bond Fund will receive an amount of Class B shares of the Conservative Allocation Fund equal in aggregate net asset value to their High Yield Bond Fund shares. Holders of Class C shares of the High Yield Bond Fund will receive an amount of Class C shares of the Conservative Allocation Fund equal in aggregate net asset value to their High Yield Bond Fund shares. The Funds are both series of the Corporation, an open-end, management investment company registered under the Investment Company Act of 1940, as amended (1940 Act). Currently, each Fund is advised by Sentinel Asset Management, Inc. (SAM). Sentinel Financial Services Company (SFSC) is the principal underwriter and Sentinel Administrative Services, Inc. (SASI) is the transfer agent and administrator for each Fund, and every other mutual fund for which SAM serves as investment advisor. This Proxy Statement/Prospectus sets forth concisely the information that a shareholder of the High Yield Bond Fund should know before voting on the Reorganization and constitutes an offering of Class A, Class B and Class C shares of the Conservative Allocation Fund. Please read it carefully and retain it for future reference. Certain additional relevant documents listed below, which have been filed with the Securities and Exchange Commission (SEC), are incorporated in whole or in part by reference. A Statement of Additional Information dated August 20, 2008, relating to this Proxy Statement/Prospectus and the Reorganization, which includes certain financial information about the Funds, has been filed with the SEC and is incorporated by reference in its entirety into this Proxy Statement/Prospectus. A copy of such Statement of Additional Information is available upon request and without charge by writing to the Sentinel Funds at One National Life Drive, Montpelier, VT 05604 or by calling toll-free at 1-800-282-3863. For a more detailed discussion of the investment objectives, policies, risks, and restrictions of the High Yield Bond Fund and the Conservative Allocation Fund, see the Prospectus and Statement of Additional Information dated March 28, 2008 and April 4, 2008, respectively, as they may be amended and/or supplemented, which have been filed with the SEC and which are (with respect to the information relating to the High Yield Bond Fund) incorporated by reference into this Proxy Statement/Prospectus. Copies of the Funds Prospectus and Statement of Additional Information are available upon request and without charge by writing to the Sentinel Funds at One National Life Drive, Montpelier, VT 05604 or by calling toll-free at 1-800-282-3863. This Proxy Statement/Prospectus is expected to be sent to shareholders on or about August 20, 2008. These securities have not been approved or disapproved by the securities and exchange commission, nor has the securities and exchange commission passed upon the accuracy or adequacy of this Proxy Statement/Prospectus. Any representation to the contrary is a criminal offense. No person has been authorized to give any information or to make any representations other than those contained in this Proxy Statement/Prospectus and in the materials expressly incorporated herein by reference and, if given or made, such other information or representations must not be relied upon as having been authorized by the funds. The shares offered by this proxy statement/prospectus are not deposits or obligations of, or guaranteed or endorsed by, any bank. these shares are not federally insured by, guaranteed by, obligations of or otherwise supported by the U.S. Government, the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other governmental agency. Investment in these shares involves investment risk, including possible loss of principal amount invested. This Proxy Statement/Prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities in any jurisdiction in which, or to any person to whom, it is unlawful to make such offer or solicitation. TABLE OF CONTENTS SYNOPSIS 1 THE REORGANIZATION 1 BOARD RECOMMENDATION 1 THE CORPORATION 2 FEES AND EXPENSES 2 INVESTMENT ADVISOR AND PORTFOLIO MANAGERS 4 COMPARISON OF PRINCIPAL INVESTMENT OBJECTIVES, STRATEGIES, AND POLICIES. 5 DISTRIBUTION AND SHAREHOLDER SERVICING ARRANGEMENTS 8 COMPARISON OF PURCHASE, REDEMPTION AND EXCHANGE POLICIES AND PROCEDURES 12 DISTRIBUTION POLICY AND TAXATION: DIVIDEND AND CAPITAL GAIN DISTRIBUTIONS. 17 COMPARISON OF PRINCIPAL INVESTMENT RISKS 18 SIGNIFICANT DIFFERENCES . 21 INFORMATION RELATING TO THE REORGANIZATION 21 DESCRIPTION OF THE REORGANIZATION 21 COSTS OF THE REORGANIZATION. 22 FEDERAL INCOME TAXES 22 CAPITALIZATION 23 REASONS FOR THE REORGANIZATION 23 SHAREHOLDER RIGHTS 26 GENERAL INFORMATION. 26 AUTHORIZED SHARES 26 VOTING RIGHTS. 26 SHAREHOLDER MEETINGS. 26 ELECTION AND TERM OF DIRECTORS 26 SHAREHOLDER LIABILITY. 26 DIRECTOR AND OFFICER LIABILITY AND INDEMNIFICATION 26 MORE INFORMATION ABOUT THE FUNDS 27 FINANCIAL HIGHLIGHTS. 28 BOARD RECOMMENDATION 28 VOTING MATTERS 28 GENERAL INFORMATION. 28 VOTING RIGHTS AND REQUIRED VOTE 28 RECORD DATE AND OUTSTANDING SHARES 29 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT. 29 OTHER BUSINESS 29 SHAREHOLDER INQUIRIES 30 EXHIBIT A: PLAN OF REORGANIZATION A-1 EXHIBIT B: ADDITIONAL INFORMATION ABOUT THE CONSERVATIVE ALLOCATION FUND B-1 SYNOPSIS This Synopsis is designed to allow you to compare the current fees, investment objectives, policies and restrictions, and distribution, purchase, exchange and redemption procedures of the High Yield Bond Fund with those of the Conservative Allocation Fund. It is a summary of some information contained elsewhere in this Proxy Statement/Prospectus, or incorporated by reference into this Proxy Statement/Prospectus. Shareholders should read this entire Proxy Statement/Prospectus carefully. For more complete information, please read the Funds Prospectus, as it may be amended and/or supplemented. THE REORGANIZATION Background . Pursuant to the Reorganization Plan (attached as Exhibit A), the High Yield Bond Fund will transfer substantially all of its assets and liabilities to the Conservative Allocation Fund in exchange for shares of the Conservative Allocation Fund and the High Yield Bond Fund will distribute the shares to its shareholders. Holders of Class A shares of the High Yield Bond Fund will receive an amount of Class A shares of the Conservative Allocation Fund equal in aggregate net asset value to their High Yield Bond Fund shares. Holders of Class B shares of the High Yield Bond Fund will receive an amount of Class B shares of the Conservative Allocation Fund equal in aggregate net asset value to their High Yield Bond Fund shares. Holders of Class C shares of the High Yield Bond Fund will receive an amount of Class C shares of the Conservative Allocation Fund equal in aggregate net asset value to their High Yield Bond Fund shares. After distributing these shares, the High Yield Bond Fund will redeem all outstanding shares of its capital stock and will be terminated as a series of the Corporation. None of the transactions will be subject to any front-end or contingent deferred sales charges or redemption fees. As a result of the Reorganization, shareholders of the High Yield Bond Fund will become shareholders of the Conservative Allocation Fund. The Reorganization will not affect your right to purchase and redeem shares, to exchange among other series of the Corporation (each series of the Corporation is referred to as a Sentinel Fund and collectively as the Sentinel Funds) with which you would have been able to exchange prior to the Reorganization, and to receive dividends and other distributions. Because the fund resulting from the Reorganization will most closely resemble Conservative Allocation Fund, Conservative Allocation Fund will be the accounting survivor of the Reorganization. As such, the fund resulting from the Reorganization will assume the performance history of Conservative Allocation Fund at the closing of the Reorganization. Tax Consequences . The Reorganization is intended to qualify for U.S. federal income tax purposes as a tax-free reorganization. If the Reorganization so qualifies, shareholders of the High Yield Bond Fund will not recognize a gain or a loss for federal income tax purposes in the transactions contemplated by the Reorganization. However, the High Yield Bond Fund will declare a dividend of its taxable income and net capital gains, if any, just prior to its Reorganization, which may result in taxable income to the High Yield Bond Funds shareholders. Risk Factors . The Funds are subject to differing risks with respect to their investments. The Conservative Allocation Fund is principally subject to stock market and selection, sector, emerging markets, foreign banks and securities depositories, dollar rolls, government securities, and portfolio turnover risks, which are either not applicable to the High Yield Bond Fund, or as in the case of stock market and selection and sector risks, apply to the High Yield Bond Fund to a significantly lesser extent. Lower quality bonds risk applies to the High Yield Bond Fund to a significantly greater extent than to the Conservative Allocation Fund. General foreign securities, general fixed-income securities, zero-coupon and similar bonds, derivatives, not guaranteed, repurchase agreements, restricted and illiquid securities, securities lending and temporary defensive position risks apply to both the High Yield Bond and Conservative Allocation Funds. More information on each of these types of investment risk can be found under Comparison of Principal Investment Risks below. BOARD RECOMMENDATION. The Board, including the Directors who are not interested persons within the meaning of Section 2(a) (19) of the 1940 Act (Independent Directors), has determined that the Reorganization is advisable and in the best interests of the Corporation and the High Yield Bond Fund and its shareholders, and that the interests of existing shareholders in the Conservative Allocation Fund would not be diluted as a result of the transactions contemplated by the Reorganization. 1 THE BOARD RECOMMENDS THAT YOU VOTE FOR THE REORGANIZATION. THE CORPORATION. The Funds are series of the Corporation, an open-end management investment company, which was originally organized as a Delaware corporation on December 5, 1933 and was reorganized as a Maryland corporation on February 28, 1973. The Corporation offers redeemable shares in different classes and/or series. The High Yield Bond Fund offers Class A, Class B and Class C shares. The Conservative Allocation Fund also offers Class A, Class B and Class C shares. However, Class B shares of both Funds are closed to all purchases except exchanges. Both Funds are diversified. FEES AND EXPENSES. As an investor, you pay fees and expenses to buy and hold shares of the Fund. You may pay shareholder fees directly when you buy or sell shares. You pay annual fund operating expenses indirectly because they are deducted from Fund assets. The following tables allow you to compare the shareholder fees and annual fund operating expenses as a percentage of the aggregate daily net assets of each Fund that you may pay for buying and holding shares of the Fund. The pro forma line items show expenses of the Conservative Allocation Fund as if the Reorganization had occurred on the first day of the Funds fiscal year ended November 30, 2007. The Annual Fund Operating Expenses table and Example table shown below are based on actual expenses incurred during each Funds fiscal period ended November 30, 2007. Please keep in mind that, as a result of changing market conditions, total asset levels, and other factors, expenses at any time during the current fiscal year may be significantly different from those shown. Shareholder Fees (fees paid directly from your investment) Conservative Fund High Yield Bond Allocation Maximum Sales Charge (Class A) 1 4.00% 3 5.00% 3 4.00% 4 4.00% 4 Maximum CDSC (Class B) Maximum CDSC (Class C) 1.00% 1.00% Maximum CDSC Imposed on reinvested Dividends and other Distributions None None 2% on shares held for 30 days None Redemption Fee 2 or less Exchange Fee None None Maximum Account Fee 8 $25 $25 Annual Fund Operating Expenses Fund/Class High Yield Bond Conservative Pro Forma  Class A Allocation Conservative Class A Allocation 6 Class A Management Fee 5 0.70% 0.55% 0.55% 12b-1 Fee 0.20% 0.30% 0.30% Other Expenses 0.41% 0.43% 0.35% Total Annual Fund Operating Expenses 1.31% 1.28% 1.20% 2 Fund/Class High Yield Bond Conservative Pro Forma  Class B Allocation Conservative Class B Allocation 6 Class B Management Fee 5 0.70% 0.55% 0.55% 12b-1 Fee 1.00% 1.00% 1.00% Other Expenses 0.52% 0.52% 0.44% Total Annual Fund Operating Expenses 2.22% 2.07% 1.99% Fund/Class High Yield Bond Conservative Pro Forma  Class C Allocation Conservative Class C Allocation 6 Class C Management Fee 5 0.70% 0.55% 0.55% 12b-1 Fee 1.00% 1.00% 1.00% Other Expenses 0.60% 0.70% 0.62% Total Annual Fund Operating Expenses 2.30% 2.25% 2.17% Examples These examples are intended to help you compare the cost of investing in the Funds with the cost of investing in other mutual funds. These examples assume that you invest $10,000 in each Fund for the time periods indicated, that you pay the maximum sales charge that applies to a particular class, that the Funds operating expenses remain the same, and that your investment has a 5% return each year. These assumptions are not meant to indicate that you will receive a 5% annual rate of return. Your annual return may be more or less than the 5% used in these examples. Although your actual costs may be higher or lower, based on these assumptions your costs would be as shown below. Fund/Class 1 year 3 years 5 years 10 years 7 High Yield Bond Class A $528 $799 $1,089 $1,916 Class B (if you redeem) 625 994 1,390 2,113 7 Class B (if you do not redeem) 225 694 1,190 2,113 7 Class C (if you redeem) 333 718 1,230 2,636 Class C (if you do not redeem) 233 718 1,230 2,636 Conservative Allocation Class A 624 886 1,167 1,968 Class B (if you redeem) 610 949 1,314 2,012 7 Class B (if you do not redeem) 210 649 1,114 2,012 7 Class C (if you redeem) 328 703 1,205 2,585 Class C (if you do not redeem) 228 703 1,205 2,585 Pro Forma  Conservative Allocation 6 Class A 616 862 1,127 1,882 Class B (if you redeem) 602 924 1,273 1,925 7 Class B (if you do not redeem) 202 624 1,073 1,925 7 Class C (if you redeem) 320 679 1,164 2,503 Class C (if you do not redeem) 220 679 1,164 2,503 1 The sale charge varies depending upon how much investors invest. 3 2 If you redeem by wire transfer, SAM assess a wire charge of $20.00. In addition, the Conservative Allocation Fund will impose an excessive trading fee of 2% of the amount redeemed, if an investor has a history of excessive trading (generally six or more in and out transactions in a fund within a twelve-month period), or if an investors trading, in the judgment of the Funds, has been or may be disruptive to a Fund. 3 In addition, investors pay a deferred sales charge of 1% on certain redemptions of Class A shares made within eighteen months of purchase if you bought them without an initial sales charge as part of an investment of $1,000,000 or more. 4 The maximum deferred sales charge is imposed on shares redeemed in the first two years after purchase. For shares held longer than two years or longer than one year for purchases over $250,000 in Sentinel Funds, the deferred sales charge declines. 5 The High Yield Bond Fund pays an advisory fee at the rate of 0.70% per annum on the first $500 million of the Funds average daily net assets; 0.65% per annum on the next $300 million of such assets; 0.60% per annum on the next $200 million of such assets; 0.50% per annum on the next $1 billion of such assets; and 0.40% of such assets over $2 billion. The Conservative Allocation Fund pays an advisory fee at the rate of 0.55% per annum on the first $200 million of the Funds average daily net assets; 0.50% per annum on the next $200 million of such assets; 0.45% per annum on the next $600 million of such assets; 0.40% per annum on the next $1 billion of such assets; and 0.35% of such assets over $2 billion. 6 Assuming the impact of the Reorganization. 7 Assumes conversion to Class A shares approximately six years after purchase. 8 Due to the expense of maintaining accounts with small balances, Sentinel reserves the right to liquidate, and/or to charge an annual maintenance fee of up to $25 to any account that has a current value less than $1,000 and that has been open for at least 24 months. INVESTMENT ADVISOR AND PORTFOLIO MANAGERS. SAM is the investment advisor to each of the Funds and is registered as an investment advisor under the Investment Advisers Act of 1940, as amended. SAM provides general supervision of the Funds investments as well as certain administrative and related services. SAM is an indirectly wholly owned subsidiary of National Life Holding Company. Its principal business address is One National Life Drive, Montpelier, Vermont 05604. As compensation for its advisory services, the High Yield Bond Fund pays SAM a management fee at the annual rate specified below of the average daily net assets of the Fund. Advisory Fee Rate Average Daily Net Assets 0.70% First $500 million 0.65% Next $300 million 0.60% Next $200 million 0.50% Next $1 billion 0.40% In excess of $2 billion As compensation for its advisory services, the Conservative Allocation Fund pays SAM a management fee at the annual rate specified below of the average daily net assets of the Fund. Advisory Fee Rate Average Daily Net Assets 0.55% First $200 million 0.50% Next $200 million 0.45% Next $600 million 0.40% Next $1 billion 0.35% In excess of $2 billion Applying this fee schedule, the Conservative Allocation Funds effective advisory fee rate was 0.55% of the Conservative Allocation Funds average daily net assets for the twelve month period ended November 30, 2007. A discussion regarding the basis for the Boards approval of the advisory agreements is available in the Sentinel Funds most recent annual report to shareholders for the year ended November 30, 2007, and is available to shareholders by calling 1-800-282-3863. The table below sets forth information about the total investment advisory fees paid by each Fund to SAM for the periods indicated. 4 Investment Advisory Fees paid to SAM Fiscal Year ended November 30, High Yield Bond Fund Conservative Allocation Fund 2007 $504,583 $317,632 2006 672,769 353,699 2005 1,237,300 482,789 SAMs staff is organized as six teams. The International Team is headed by Katherine Schapiro. The Large-Cap Growth Team is headed by Elizabeth R. Bramwell. The Large-Cap Blend Team is headed by Daniel J. Manion. The Mid-Cap Growth Team is headed by Paul Kandel. The Small-Cap Team is headed by Charles C. Schwartz. The Fixed-Income Team is headed by Thomas H. Brownell. All of the teams include additional portfolio managers and a number of analysts. Daniel E. Gass has managed the High Yield Bond Fund since 2005. Mr. Gass has been associated with SAM or an affiliate since 1999 and is SAMs Director of Credit Research. Mr. Gass holds the Chartered Financial Analyst designation. Mr. Manion is the Conservative Allocation Funds lead portfolio manager and manages the domestic equity portion of the Conservative Allocation Funds portfolio. David M. Brownlee manages the investment-grade bond portion, Mr. Gass manages the high-yield bond portion, and Ms. Schapiro manages the international equity portion of the Funds portfolio. Mr. Brownlee has been associated with SAM since 1993. Mr. Brownlee holds the Chartered Financial Analyst designation. Mr. Manion has been associated with SAM since 1993 and is SAMs Director of Equity Research. Mr. Manion holds the Chartered Financial Analyst designation. Ms. Schapiro has been associated with SAM since 2005. From 2001 to 2004, she was a portfolio manager with Strong Capital Management, Inc. From 1992 to 2001, she was a portfolio manager with Wells Capital Management, Inc. Ms. Schapiro holds the Chartered Financial Analyst designation. The Funds statement of additional information provides additional information about the compensation of the individuals named above, other accounts managed by them and their ownership of Fund shares. COMPARISON OF PRINCIPAL INVESTMENT OBJECTIVES, STRATEGIES, AND POLICIES. This section will help you compare the principal investment objectives and policies of each Fund. Please be aware that this is only a brief discussion. More complete information may be found in the Funds Prospectus, as it may be amended and/or supplemented. High Yield Bond Fund Conservative Allocation Fund Principal Investment Objective Principal Investment Objective Seeks high current income and total return. Seeks a high level of current income, with a secondary objective of long-term capital appreciation. Principal Investment Strategies Principal Investment Strategies Normally invests at least 80% of its total assets in lower- Normally divides its assets among several broad asset rated bonds. These bonds are sometimes called junk classes. SAM has broad discretion in allocating assets bonds. The portfolio manager looks for bonds that are among investment grade bonds, below investment grade priced lower than his perceived value of the obligations bonds, and equity and equity-related securities. and that in his opinion have a relatively low risk of default. The portfolio manager conducts analyses intended to identify undervalued bonds. Invests mainly in lower-rated corporate bonds. These May invest up to 45% of its total assets in bonds that are bonds, because of the greater possibility that the issuers rated below investment grade ( e.g ., rated below BBB by will default, or that the issuers have defaulted, are not Standard and Poors or below Baa by Moodys) or which investment grade - that is, they are rated below BBB by are unrated but considered to be of comparable credit Standard & Poors or below Baa by Moodys, or are quality by SAM. These bonds are sometimes called junk unrated but considered to be of comparable credit 5 High Yield Bond Fund Conservative Allocation Fund quality. The Fund may purchase bonds in the lowest bonds. rating categories (C for Moodys and D for Standard and Poors) and comparable unrated securities. The Fund may not invest more than 20% of its total assets in securities rated CCC or lower by Standard & Poors or the equivalent. The Fund may invest in debt securities of any maturity. No more than 25% of the Funds assets may be invested No more than 25% of the Funds assets may be invested in a single industry and no more than 5% of its assets in a in a single industry and no more than 5% of assets in a single issuer, other than U.S. Government Securities. single issuer, other than U.S. Government Securities. May invest up to 20% of its total assets in common May invest up to 50% of its total assets in equity and stocks. The Fund also may invest in bonds convertible equity-related securities including common stocks, into common stock. preferred stocks, and debt securities that are convertible into equity securities. In choosing investments within this category, investments which offer relatively high dividend or interest yields are emphasized, but there is also some emphasis on the potential for capital appreciation. Normally invests at least 30% of its total assets in U.S. Treasury and agency securities, mortgage-backed securities, and investment-grade corporate bonds, and may include dollar roll transactions. Up to 35% of the Funds total assets may be invested in U.S. dollar- denominated investment-grade bonds issued by companies located in or that conduct their business mainly in one or more foreign countries. May invest up to 15% of its net assets in illiquid May invest up to 15% of its net assets in illiquid securities. securities. May invest up to 25% of its net assets in the securities of Up to 35% of the Funds total assets may be invested in foreign issuers, although only where the securities are U.S. dollar-denominated below investment-grade bonds trading in the U.S., Canada or the European Union and issued by companies located in or that conduct their only where trading is denominated in U.S. or Canadian business mainly in one or more foreign countries. Up to dollars or the Euro. 35% of the Funds total assets may be invested in U.S. dollar-denominated investment-grade bonds issued by companies located in or that conduct their business mainly in one or more foreign countries. Up to 10% of its total assets may be invested in common stocks of established companies located in or that conduct their business mainly in one or more foreign countries, including emerging markets. May use derivative instruments ( e.g ., futures, options and May use derivative instruments ( e.g. , futures, options and swap agreements) for hedging purposes, and for other swap agreements) for hedging purposes, and for other investment purposes such as replicating permitted investment purposes such as replicating permitted investments, as long as such investments do not have the investments, as long as such investments do not have the effect of leveraging portfolio risks. It may establish effect of leveraging portfolio risks. It may establish derivative positions only when immediately thereafter derivative positions only when immediately thereafter not not more than 5% of its total assets are held in derivative more than 5% of its total assets are held in derivative positions. The Fund is not required to use hedging and positions. The Fund is not required to use hedging and 6 High Yield Bond Fund Conservative Allocation Fund may choose not to do so. may choose not to do so. May participate in a securities lending program. May participate in a securities lending program. Although the Fund may invest in any economic sector, at times it may emphasize one or more particular sectors. The Fund utilizes an active trading approach, which may result in portfolio turnover greater than 100%. May invest in repurchase agreements, provided the May invest in repurchase agreements, provided the counterparty maintains the value of the underlying counterparty maintains the value of the underlying securities at not less than 102% of the repurchase price securities at not less than 102% of the repurchase price stated in the agreement. stated in the agreement. May invest up to 100% of its assets in cash, commercial May invest up to 100% of its assets in cash, commercial paper, high-grade bonds, or cash equivalents for paper, high-grade bonds, or cash equivalents for temporary defensive reasons if SAM believes that temporary defensive reasons if SAM believes that adverse adverse market or other conditions warrant. This is to market or other conditions warrant. This is to attempt to attempt to protect the Funds assets from a temporary protect the Funds assets from a temporary unacceptable unacceptable risk of loss. If the Fund takes a temporary risk of loss. If the Fund takes a temporary defensive defensive position, it may not achieve its investment position, it may not achieve its investment objective. objective. The Fund generally sells a bond to meet redemptions, The Fund generally sells a high-yield bond any time its any time its spread tightens to a point where the portfolio spread tightens to a point where the portfolio manager manager believes the ratings would place it assuming no believes the ratings would place it , assuming no external external events, or when a fundamental reassessment of events, or when a fundamental reassessment of the bond the bond changes its rating category, generally downward changes its rating category, generally downward. The and/or to take advantage of a more attractive investment Fund may sell a stock if the fundamentals of the company opportunity. are deteriorating or the original investment premise is no longer valid, the stock is trading meaningfully higher than what the portfolio manager believes is a fair valuation and/or to manage the size of the holding or the sector weighting. The Fund generally may sell a foreign security when there is a deterioration of the five factors the portfolio manager uses to assess it. The Fund may also sell a holding to meet redemptions or to take advantage of a more attractive investment opportunity. Primary Differences. The primary differences between the Funds are (1) while both Funds seek high current income, total return is part of the High Yield Bond Funds primary objective, and long term capital appreciation is a secondary objective of the Conservative Allocation Fund, (2) the High Yield Bond Fund normally invests at least 80% of its assets in lower rated bonds, while the Conservative Allocation Fund may invest up to 45% of its assets in lower rated bonds, but is not required to invest in such securities, (3) the Conservative Allocation Fund may invest up to 50% of its assets in equity securities, while the High Yield Bond Fund is limited to investing up to 20% of its assets in equity securities, (4) the Conservative Allocation Fund normally invests at least 30% of its assets in investment grade bonds, while the High Yield Bond Fund is not required to invest at all in these securities and is limited by its policy of investing at least 80% of assets in below investment grade bonds to a maximum of 20% of assets in investment grade bonds, and (5) the High Yield Bond Fund is generally more restricted than the Conservative Allocation Fund with respect to investments in foreign securities. In addition, because the High Yield Bond Fund invests primarily in high yield, lower rated bonds, while the Conservative Allocation Fund also makes substantial investments in common stocks and investment grade bonds, which generally provide less current income than high yield, lower rated bonds, it is expected that the current yield of the Conservative Allocation Fund after the 7 merger would be substantially less than the current yield of the High Yield Bond Fund prior to the Reorganization. As of July 29, 2008, the SEC yield at offering price of the Class A shares of the High Yield Bond Fund was 7.05%, while the SEC yield at offering price of the Class A shares of the Conservative Allocation Fund was 3.57% . DISTRIBUTION AND SHAREHOLDER SERVICING ARRANGEMENTS. The Corporation and SFSC are parties to a distribution agreement under which SFSC acts as principal underwriter for the Corporations shares. Distribution (12b-1) Fees . The Class A, Class B and Class C shares of each Fund have adopted plans under Rule 12b-1 that allow the Funds to pay fees for the sale and distribution of their shares, and for services provided to shareholders. The Class A shares of the High Yield Bond Fund pay to SFSC a monthly fee of up to a maximum annual rate of 0.20% of average daily net assets. The Class A shares of the Conservative Allocation Fund pay to SFSC a monthly fee of up to a maximum annual rate of 0.30% of average daily net assets. Such fees reimburse SFSC for expenses actually incurred in marketing the Funds. Those expenses may include distribution and service fees paid by SFSC to other broker-dealers up to the maximum annual rate. The Funds are not assessed a distribution fee on any shares owned by National Life Insurance Company, which may result in an overall distribution fee to the Class A shares of less than the maximum Rule 12b-1 fee for so long as National Life Insurance Company maintains an investment. In addition, the retirement plans of the National Life Insurance Company and its affiliates receive a rebate of the 12b-1 fees paid by the plans. The Class B shares of each of the Funds pay to SFSC a fee of up to a total of 1.00% annually of average daily net assets, of which up to 0.25% shall be for service fees to broker-dealers. Class B shares are not assessed a distribution fee on any shares owned by National Life Insurance Company, which may result in an overall distribution fee to the Class B shares of the High Yield Bond Fund of less than 1.00% for so long as National Life Insurance Company maintains an investment. The Class B share service fee for the first year after a purchase will be used to recover a portion of the cost of the dealer concession paid by SFSC to the selling dealer, which portion of the dealer concession is considered the service fee for the first year. No service fee is paid on Class B shares in house accounts, accounts in nominee name, or accounts in dealer street name. The Class C shares of each of the Funds pays to SFSC a monthly fee at an annual rate of up to a total of 1.00% of average daily net assets. In the first year after the purchase SFSC keeps this fee to recover the initial sales commission of 1.00% that it pays to the selling dealer. In subsequent years, the entire distribution fee will be paid to the selling dealer. Sales Loads . For all purchases of Class A shares, investors pay the public offering price, which includes the front- end sales charge, next computed after the order is received. For the Conservative Allocation Fund, the sales charge ranges from 5% of the offering price to zero. The sales charge will depend on the size of the purchase. Sales charge as a percentage of: net offering amount Dealer Sale Size price invested Reallowance $0 to $24,999 5.00% 5.26% 4.50% $25,000 to $49,999 4.50% 4.71% 4.25% $50,000 to $99,999 4.00% 4.17% 3.75% $100,000 to $249,999 3.00% 3.10% 2.75% $250,000 to $999,999 2.00% 2.04% 1.75% $1,000,000 or more 0.00% 0.00% 0.00% For the High Yield Bond Fund, the sales charge ranges from 4% of the offering price to zero. The sales charge will depend on the size of the purchase. 8 Sales charge as a percentage of: net offering amount Dealer Sale Size price invested Reallowance $0 to $99,999 4.00% 4.17% 4.00% $100,000 to $249,999 3.50% 3.63% 3.25% $250,000 to $499,999 2.50% 2.56% 2.25% $500,000 to $999,999 2.00% 2.04% 1.75% $1,000,000 or more 0.00% 0.00% 0.00% In cases in which there is no sales charge because the purchase was $1,000,000 or more, the Funds distributor, SFSC, will pay dealers compensation of 1.00% for sales of up to $14,999,999 (for the Conservative Allocation Fund) and for sales of up to $4,999,999 (for the High Yield Bond Fund). In these cases, if investors redeem the shares in the first eighteen months after the purchase, a 1.00% CDSC will be imposed. For sales in excess of these amounts, SFSC will individually negotiate dealer compensation and CDSCs. For partial redemptions of shares purchased after March 30, 2006, any CDSC is imposed on the original cost of the shares redeemed. If you redeem part of your shares, your redemption request will be increased by the amount of any CDSC due. If you redeem your entire account, the Funds will deduct any CDSC due from the redemption proceeds. SFSC receives the entire amount of any CDSC paid. In determining whether a CDSC is payable, shares not subject to any charge are redeemed first. Reduced Sales Charge. Sales charges on Class A shares may be reduced or eliminated in certain situations. Please note that, to take advantage of any reduced or eliminated sales charge, investors must advise SASI, the Funds transfer agent, SFSC or the financial intermediary of the eligibility at the time of purchase, and provide any necessary information about the accounts involved. Right of Accumulation . Quantity discounts begin with investments in Class A shares (not including no-load initial investments in the U.S. Treasury Money Market Fund) of $25,000. You may qualify for quantity discounts based on the current value of all classes of shares of the Sentinel Funds(except Class I shares), taken together, that are owned by you, your spouse or your minor children, or a fiduciary for these persons. Shares held under the tax identification number of anyone other than you, your spouse or minor children, however, do not qualify for quantity discounts. Contact SASI for help in combining accounts for purposes of obtaining quantity discounts by combining accounts or purchases. In order to receive a reduced sales charge, each time you purchase shares you should inform SASI, SFSC or your financial intermediary of any other shares owned by you, your spouse and/or your minor children. These may include shares held in personal accounts, certain retirement accounts, employee benefit plan accounts, UGMA/UTMA accounts, joint tenancy accounts, trust accounts and transfer on death accounts, as well as shares purchased by a trust of which you are a beneficiary. Your financial adviser or other financial intermediary may request documentation including account statements and records of the original acquisition of the shares owned by you, your spouse and/or your minor children from you to show that you qualify for a reduced sales charge. You should retain these records because, depending on where an account is held or the type of account, the Fund, SASI and/or your financial adviser or other financial intermediary may not be able to maintain and/or access this information. We will require your financial intermediarys approval and cooperation to consider accounts controlled by the financial intermediary. Letter of Intent . You may use a letter of intent to obtain a reduced initial sales charge to make investments (other than initial no-load investments in the Sentinel U.S. Treasury Money Market Fund) that include Class A shares, if the total of the offering price of all such investments is $25,000 or more over a period of 13 months (30 months in the case of corporate qualified plans) and the letter is dated within 90 calendar days of the first purchase to be included. You may count purchases to be made by you or your spouse or minor children. The letter of intent is not a binding commitment to complete the intended purchases. All purchases made under the letter of intent during the period covered will be made at the reduced sales charge for the intended total purchase. Dividends and distributions will be reinvested without a sales charge and will not count as purchases under the letter of intent. SASI will hold in escrow 2% of the shares purchased under the letter of intent, and release these shares when/if the intended purchases are completed. If by the end of the period covered by the letter of intent, you have not made the intended purchases, 9 an additional sales charge may be due. The additional amount will be equal to what the initial sales charge would have been on the amount actually invested, minus the sales charges already paid. SASI will notify you if an additional sales charge is due, which must be paid within 20 days after SASIs notification is sent, or SASI may redeem shares held in escrow to the extent necessary to pay this charge. Then, SASI will release any remaining escrow shares. The redemption of shares for this purpose will be a taxable event to the investor. Advantage Program . Employers establishing either SIMPLE-IRAs, SEP-IRAs or Section 403(b) plans investing in the Funds for which SASI is the agent for the custodian may group participating employee accounts together in such a way as to result in reduced sales charges for quantity purchases. Quantity discounts under this program are based upon the current value of investments in the Funds. Net Asset Value Purchases . You may purchase Class A shares of the Funds at net asset value if you are included in the following list: · current and former Directors of the Funds and predecessors to the Funds; · current and former Trustees of Sentinel Pennsylvania Tax-Free Trust and predecessors to the Trust; · current and retired employees and Directors of Sentinel and its affiliates; · National Life Insurance Company employee benefit plans; · certain employees of Keane, Inc. and DST Systems, Inc., which provide services to SAM, SASI and/or SFSC; · registered representatives and other employees of securities dealers that have entered into a sales agreement with SFSC; · members of the immediate families of, or survivors of, all of these individuals; · non-profit organizations with which any of these persons are actively involved; · purchasers who are investing section 403(b) loan principal repayments; · former shareholders of the Bramwell Growth Fund or Bramwell Focus Fund, each a series of The Bramwell Funds, Inc., who in those funds 2006 reorganization received Class A shares of Capital Growth or Growth Leaders Funds, as applicable. This privilege is not available for shares purchased through an omnibus or other intermediary account unless the underlying investor meets this criterion; or · former shareholders of the Citizens Funds, who in those funds 2008 reorganization received shares of a Sentinel Fund. This privilege is not available for shares purchased through an omnibus or other intermediary account unless the underlying investor meets this criterion. Other Waivers of Front-end Loads . We also waive the front-end load where purchasers demonstrate that they are included in one of the following groups: · investment advisors who place trades for their own accounts or the accounts of their clients, and who charge an investment management fee for their services, and clients of these investment advisors who place trades for their own accounts; · clients of trust companies who have entered into an agreement with SFSC under which all their clients are eligible to buy Class A shares at net asset value; · qualified pension, profit-sharing or other employee benefit plans whose transactions are executed through a financial institution or service organization that has entered into an agreement with SFSC to use the Funds in connection with the accounts (SFSC may pay intermediaries compensation of 1.00% for sales of the Funds under this waiver and a CDSC of 1.00%, subject to eligibility for waiver or reduction of a CDSC as outlined in this Prospectus, may apply to shares redeemed within eighteen months of purchase); and · investors investing the proceeds of a distribution from a qualified retirement plan with assets in an omnibus account holding Class A shares of the Fund where the plan record keeper has entered into an agreement with SASI. If more than one person owns an account, all owners must qualify for the lower sales charge. Please also note you may be charged transaction and/or other fees if you effect transactions in Fund shares through an intermediary. 10 Information about sales charge reductions and waivers is available, free of charge in a clear and prominent format, via hyperlink at the Funds website at www.sentinelinvestments.com. Reinstatement . If you sell shares or receive dividends or capital gains distributions in cash and subsequently want to reinvest your proceeds, you may do so within 90 days at net asset value, without paying any additional sales charge. Class B Shares . Class B shares are no longer available for additional purchases, except that Class B shares of one Fund may be exchanged for the Class B shares of another Sentinel Fund, if available, and dividends and distributions paid on Class B shares may be reinvested in Class B shares. A CDSC will be imposed on the Class B shares of the Funds that are redeemed during the CDSC period, unless one of the CDSC waivers listed below applies. Whether a CDSC is due upon a redemption of Class B shares and how much it is depends on the amount of the purchases and the number of years since the purchase was made. The CDSC schedule for Class B shares is shown below. CDSC Percentage Year Since Purchase Payment Was Made Purchase amount 1 st 2 nd 3 rd 4 th 5 th 6 th up to $249,999 4% 4% 3% 2% 2% 1% $250,000 to $499,999 3.5% 3% 2% 1% 1% $500,000 to $999,999 3% 2% 1% 1% In determining whether a CDSC is payable, redemptions are taken first from shares acquired through reinvestment of distributions, or any other shares as to which a CDSC is waived. Redemptions are taken next from the earliest purchase payment from which a redemption or exchange has not already been taken. The amount of the CDSC will be equal to the CDSC percentage from the schedules above, multiplied by the lower of the purchase price or the net asset value of the shares being redeemed. For partial redemptions, you may choose whether any CDSC due is deducted from the redemption proceeds or your redemption request is increased by the amount of any CDSC due. SFSC receives any CDSC imposed on a redemption of Class B shares. The Class B shares automatically convert to Class A shares after a fixed period of time, which depends upon the size of the purchase. For purchases up to $249,999, the automatic conversion occurs at the end of the sixth year; for purchases from $250,000 to $499,999, the automatic conversion occurs at the end of the fifth year; and for purchases from $500,000 to $999,999, the automatic conversion occurs at the end of the fourth year. The holding period for Class B shares will include the holding period of Class B shares of another Fund from which they were exchanged. Class C Shares . For all purchases of Class C shares, you pay the current net asset value. There is no initial sales charge. A CDSC in the amount of 1.00% of the purchase price will be imposed on Class C shares if you redeem shares during the first year after their purchase, unless you can use one of the CDSC waivers listed below. Class C shares are subject to higher distribution fees than Class A shares. If you redeem Class C shares in the first year after purchase, you will pay a CDSC in the amount of 1.00% of the lower of the purchase price or the net asset value of the shares redeemed, unless a waiver applies. In determining whether a CDSC is payable, redemptions are taken first from shares acquired through reinvestment of distributions, or any other shares as to which a CDSC is waived. Redemptions are next taken from the earliest purchase payment from which a redemption or exchange has not already been taken. If you redeem only part of your shares, you may choose whether any CDSC due is deducted from the redemption proceeds or the redemption request is increased by the amount of any CDSC due. SFSC receives the entire amount of any CDSC paid. For all sales of Class C shares, SFSC intends to make payments to selling broker-dealers, at the time investors purchase Class C shares, of amounts equal to 1% of the aggregate purchase amount. 11 CDSC Waivers . A CDSC will be waived in the following situations if you notify us at the time of redemption that a waiver applies: · Redemptions of shares you acquire from the reinvestment of income distributions and/or capital gains distributions; · Redemptions from your account (including when you own the shares as joint tenant with your spouse) following your death, or from the account of a trust whose primary income beneficiary has died, if the redemption occurs within one year of your death or the beneficiarys death; · Required minimum distributions from a retirement account; and · Redemptions that occur as a result of a loan taken from an account established as a retirement plan account for an employee of a tax-exempt organization under section 403(b)(7) of the Code. SFSC may require documentation to show a waiver applies, such as certifications by plan administrators, applicable tax forms, or death certificates. No CDSC will apply to Class C share accounts owned by affiliates of SFSC if SFSC has not paid an initial commission to a selling dealer. Other Distribution Matters . Equity Services, Inc, an affiliate of SAM, receives a dealer reallowance equal to the entire sales charge on its sales of Fund shares. As a result, it may be considered an underwriter of the Funds shares. SFSC, SAM and/or an affiliate may pay amounts or otherwise provide items of material value out of their own resources to certain intermediaries that support the sale of the Sentinel Funds or provide services to Fund shareholders. This practice may create an incentive for an intermediary or its employees or associated persons to recommend or sell shares of a Fund. Payments may be based on, among other things, the number or value of shares that the intermediary sells or may sell; the value of the intermediarys client assets invested in Funds; or the type and nature of services or support furnished by the intermediary. In connection with these payments, the intermediary may elevate the prominence or profile of the Funds within the intermediarys organization by, for example, placement on a list of preferred or recommended funds and/or granting the SFSC preferential or enhanced opportunities to promote the Funds. Additional information about these arrangements is available in the Sentinel Funds Statement of Additional Information. COMPARISON OF PURCHASE, REDEMPTION AND EXCHANGE POLICIES AND PROCEDURES. The following highlights the purchase, redemption, and exchange policies and procedures of the Funds, which are generally similar for both Funds. For a more complete discussion of each share class purchase, redemption, and exchange policies and procedures, please see the applicable section(s) of the Funds Prospectus. The class structure and purchase and distribution procedures for shares are substantially similar for both Funds. The price of Fund shares is based on the next calculation of net asset value after your order is placed. Any purchase orders placed prior to the close of business on the NYSE (usually 4:00 p.m. Eastern time) and received by SFSC prior to the close of its business day will be priced at the net asset value determined that day. The minimum initial investment for the Conservative Allocation Fund is $5,000, except that it is $1,000 for retirement plan accounts. The minimum initial investment for the High Yield Bond Fund is $1,000. The minimum subsequent investment and the automatic investment plan minimum is $100 for the Conservative Allocation Fund, and $50 for the High Yield Bond Fund. Due to the expense of maintaining accounts with small balances, the Funds reserve the right to liquidate, and/or to charge an annual maintenance fee of up to $25 to any account that has a current value less than $1,000 and that has been open for at least 24 months. This fee will be deducted automatically from each participant account in June of each year unless it is prepaid. Purchasing Shares . You may purchase shares at net asset value, less any applicable initial sales charge, as of the close of business on the day your instructions are received prior to the close of the New York Stock Exchange (NYSE) on each day it is open for business, which is usually 4:00 p.m. Eastern Time. By Check. To purchase shares by check, make your check payable to the Sentinel Conservative Allocation Fund or Sentinel High Yield Fund, as applicable, or Sentinel Funds and mail it to: 12 Express Mail: Sentinel Administrative Services, Inc. P.O. Box 1499 Montpelier, VT 05601-1499 Sentinel Administrative Services, Inc. One National Life Drive Montpelier, VT 05604 To make your initial purchase by check, please also fill out an application (one is attached to this Prospectus) and return the application with your check. All checks must be drawn in U.S. dollars on a U.S. bank. The Funds do not accept third-party checks, except those issued by NLV Financial Corporation and/or its subsidiaries and U.S. government agencies or institutions that meet verification requirements of the Funds transfer agent. The Funds reserve the right to withhold the proceeds of a redemption of shares purchased by check until the check has cleared, which may take up to 15 days after the purchase date. Your purchase will be effected on the date SASI receives the check, if the check is received prior to the close of business on the NYSE (generally 4:00 p.m. Eastern time) and your purchase order is otherwise in good order ( i.e. , you have included a properly completed application and/or other required documentation). The Funds may charge a fee of $25 for each check returned unpaid due to insufficient funds. By Wire . You may purchase shares by wiring federal funds directly to the Sentinel Funds on any day when both the NYSE and Federal Reserve banks are open for business. To make your initial purchase by wire, call our toll-free number noted below and obtain an account number. You must first complete an application and return it to SASI. Your bank may charge you a fee to wire funds. Payments made by wire and received by SASI on any business day are available to the Fund on the next business day. Online . If you already have an account and have elected to do so, you may purchase shares of the Funds over the Internet by accessing the Funds website at www.sentinelinvestments.com. By Automatic Investment Plan . This feature affords you the opportunity to dollar-cost-average using periodic electronic funds transfer from your bank account to the Fund(s) of your choice. By Telephone . This feature enables you to purchase Fund shares via electronic funds transfer from your bank account by phoning SASI, or accessing our automated telephone system known as OnCall 24. By Facsimile . SASI will generally accept transaction instructions in good form via facsimile from intermediaries if the intermediary has made prior arrangements with SASI. SASI may require the intermediary to provide indemnification and/or a signature guarantee for transactions by facsimile. Call 1-800-282-FUND (3863) for additional information and instructions regarding transacting by facsimile. By Government Direct Deposit. You may purchase Fund shares (minimum of $50.00 per transaction) by having local, state or Federal salary, Social Security, or certain veterans, military or other payments from the Federal government automatically deposited into your account. You may deposit as much of the payments as you elect. To enroll in Government Direct Deposit, please contact SASI. By Payroll Savings Plan. You may purchase Fund shares automatically on a regular basis by having money withheld from your paycheck, if your employer permits this. You may have part or all of your paycheck transferred to your existing Sentinel account each pay period. To establish a Sentinel Payroll Savings Plan account, please contact SASI. Redeeming Shares. You may redeem shares at net asset value, less any applicable CDSC and/or other applicable charge, as of the close of business on the day your instructions are received prior to the close of the NYSE on a day it is open for business, which is usually 4:00 p.m. Eastern Time. By Mail. If your shares are held directly with a Fund, you may sell your shares by providing SASI. with the appropriate instructions by mail. Your instructions must be signed by the registered owner(s) exactly as the shares are registered. If the proceeds of the redemption exceed $100,000, if the check is not made payable to the registered owner(s) and mailed to the record address, or if the record address has been changed within the past 30 days, we 13 may require the signatures of the registered owner(s) to be guaranteed by an eligible financial institution that meets SASIs requirements. By Telephone . You may redeem up to $250,000 from your account each business day by providing instructions to do so over the telephone, by calling SASI at 1-800-282-FUND (3863). You may request that a check made payable to the registered owners be sent to their address of record, or you may request that the proceeds be sent directly to a predesignated commercial bank account. If proceeds are wired to your bank, we will deduct a fee of $20 from the proceeds. In addition, it is possible that your bank may charge a fee for receiving wire transfers. You may request a redemption on the Funds automated voice response system, also limited to a maximum of $250,000. Neither the Funds, SFSC nor SASI is responsible for the authenticity of exchange or redemption instructions received by telephone, and they are not liable in the event of an unauthorized telephone exchange or redemption, provided that, in the case of the Funds, the Funds have followed procedures reasonably designed to prevent losses. In processing telephone exchange or redemption requests, the Funds will use reasonable procedures to confirm that telephone instructions are genuine, and if these procedures are not employed, the Funds may be liable for any resulting losses. These procedures include receiving all calls for telephone redemptions and exchanges on a recorded telephone line, and screening callers through a series of questions regarding specific account information. You may indicate on your purchase application that you do not wish to have telephone transaction privileges. By Facsimile . SASI will generally accept transaction instructions in good form via facsimile from intermediaries if the intermediary has made prior arrangements with SASI. SASI may require the intermediary to provide indemnification and/or a signature guarantee for transactions by facsimile. Call 1-800-282-FUND (3863) for additional information and instructions regarding transacting by facsimile. Online . You may redeem up to $250,000 from your account each business day by providing instructions to do so over the Funds website at www.sentinelinvestments.com. You may request that a check made payable to the registered owners be sent to their address of record, or you may request that the proceeds be sent directly to a predesignated commercial bank account. If proceeds are wired to your bank, we will deduct a fee of $20 from the proceeds. In addition, it is possible that your bank may charge a fee for receiving wire transfers. Neither the Funds, SFSC nor SASI is responsible for the authenticity of exchange or redemption instructions received online, and they are not liable in the event of an unauthorized online exchange or redemption, provided that, in the case of the Funds, the Funds have followed procedures reasonably designed to prevent losses. In processing online exchange or redemption requests, the Funds will use reasonable procedures to confirm that online instructions are genuine, and if these procedures are not employed, the Funds may be liable for any resulting losses. These procedures include restricting access to the section of the website on which transaction instructions may be entered to those who enter a password selected by the shareholder. By Systematic Withdrawal . You may arrange to receive automatic regular withdrawals from your account. Withdrawal payments generally should not be considered dividends. Withdrawals generally are treated as sales of shares and may result in a taxable gain or loss. You must reinvest dividends and capital gains distributions to use systematic withdrawals. No interest will accrue on amounts represented by uncashed checks sent under a systematic withdrawal plan. Redemptions in Kind . Each Fund may, at its discretion, redeem its shares in kind ( i.e ., in securities rather than in cash). Certain Account Fees and Minimum Account Size. Due to the expense of maintaining accounts with small balances, the Sentinel Funds reserve the right to liquidate, and/or to charge an annual maintenance fee of up to $25 to any account that has a current value less than $1,000 and that has been open for at least 24 months. This fee will be deducted automatically from each participant account in June of each year unless it is prepaid. Exchanging Shares . The exchange privileges for shares are substantially similar for both Funds.
